DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 11/18/2021 does not place the Application in condition for allowance.
Claims 1-20 are currently pending.  Claims 1-8 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
The rejection of claims 9-20 from the Office Action mailed on 07/08/2021 are maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,391,287 B1) in view of Lai (US 2019/0348575 A1).

a cathode layer (Al layer 104) (fig. 2 and 4:9-67); 
an anode layer (ITO layer 102, figure 2, 4:9-67); and
 an active layer (halide perovskite layer 106) disposed between the cathode layer (104) and the anode layer (102), wherein the active layer (106) includes a perovskite layer (halide perovskite layer 106) (fig. 2) (2:53-62, 4:1-3, 8:45-67, and claims 1-2), wherein the perovskite layer (106) includes a plurality of groups of one or more perovskite grains (perovskite grains).
However, Huang does not explicitly disclose that each of said plurality of groups wrapped in a silica shell.
Lai discloses a perovskite quantum dots to be used in photovoltaic cell ([0045]) wherein the perovskite quantum dots are covered with SiO2 ([0037] and [0043]) in order to boost quantum efficiency, thermal stability and optical efficiency ([0037]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have covered or wrapped the perovskite materials of Huang with silica or SiO2 as taught by Lai in order to boost quantum efficiency, thermal stability and optical efficiency, as disclosed by Lai.
Regarding claim 10, Huang further discloses that the perovskite layer includes organometal trihalide perovskite having the formula CH3NH3PbX3 (2:53-62, 8:45-67, and claims 1-2) which reads on instant claimed formula ABX3, wherein with A being equivalent to methylammonium (CH3NH3+), B being a metal cation (Pb2+), and X is a halide anion (Cl, Br, I or a mixed halide) (2:53-62).

Regarding claim 13, Huang further discloses that the anode layer (102) includes ITO (see figure 2).
Regarding claim 14, Huang further discloses that the cathode layer (104) includes Al (fig. 2).
Regarding claim 15, Huang as modified by Lai further discloses that each silica shell has a thickness of 1 nm to 1000 nm ([0043] of Lai).  Thus, claimed range (about 1 nm and about 10 nm) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 16, Huang further discloses that the perovskite grains comprise MAPBI3 (CH3NH3PbI3 as disclosed in 8:45-67).
3NH3PbBr3 (2:53-54, when X=Br), which reads on instant claimed formula FA1-xMAxPb(I1-xBrx)3 with subscript x=1. 
Regarding claims 18-20, it is noted that instant claims 18-20 are product-by-process claims. Therefore, the claims not limited to the manipulation of the recited method of forming the perovskite layer by claimed method of mixing precursor and spin/drop casting. The determination of patentability is based on the product, and not on the method of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Huang as modified discloses that the perovskite layer comprises MAPBI3 (CH3NH3PbI3 as disclosed in 8:45-67 of Huang) which is further coated with silica shell, as in the case of the instant application.   
Response to Arguments
Applicant's arguments with respect to claims 9-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On pages numbered 8-9 of Remarks as filed on 11/18/2021, Applicant argues that Lai fails to teach or suggest a perovskite material for an active layer of a semiconductor device, wherein the active layer being between the cathode and anode of the device.  Applicant further points to various embodiments of Lai, particularly figures 5-7 and 10-12 of Lai, to show that Lai does not show quantum dot material between anode and cathode of a semiconductor device. 
The Examiner respectfully disagrees. It is noted that claims are rejected based on a combination of Huang as modified by Lai. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant rejection as provided above, Huang discloses the semiconductor device as claimed (see above) except that each of said plurality of groups wrapped in a silica shell.  Therefore, Lai reference is used to cure the deficiency of Huang reference, which is to wrap the groups of perovskite compounds in silica shell. Lai discloses a perovskite quantum dots to be used in photovoltaic cell ([0045]) wherein the perovskite quantum dots are covered with SiO2 ([0037] and [0043]) in order to boost quantum efficiency, thermal stability and optical efficiency ([0037]). Therefore, it would have been obvious to one skilled in the art at the time of the invention to have covered or wrapped the perovskite materials of Huang with silica or SiO2 as taught by Lai in order to boost quantum efficiency, thermal stability and optical efficiency, as disclosed by Lai.
On pages numbered 10 and 11 of Remarks, Applicant further argues that the proper combination of Huang and Lai is limited to providing Lai’s quantum dot material as an up- or down-converting layer for Huang’s photovoltaic device, and that such modification of Huang fails to teach any modification of Huang’s perovskite active layer between the cathode and the anode. 
The Examiner respectfully disagrees. Firstly, it is noted that claims are rejected based on a combination of Huang as modified by Lai. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also note that there is no explicit or implicit teaching in Lai that would convey to one skilled in the solar or photovoltaic art that the quantum dot material of Lai is used in up- or down-converting layer of a PV or solar cell. Lai only discloses that the quantum dot material, which is a perovskite material coated with silica, has improved quantum efficiency, thermal stability and optical efficiency, and is used in photovoltaic cell ([0037], [0043] and [0045]).  
Even if is it assumed that the disclosed quantum dot or perovskite material can be used in up- or down-converting layer of a PV or solar cell, there is no explicit or implicit teaching in Lai that would convey to one skilled in the solar or photovoltaic art that the quantum dot or perovskite material of Lai is only used in up- or down-converting layer of a PV or solar cell.
Since Huang explicitly teaches that the perovskite material is used in the active layer, and since Lai explicitly discloses that the perovskite material with silica coating allows for improved quantum efficiency and/or thermal stability, any person skilled in the solar or photovoltaic art would be inclined to coat the perovskite material of Huang with the silica as taught by Lai in order to improve quantum efficiency and/or thermal stability of the photovoltaic cell. Thus, it would have been obvious to one skilled in the art at the time of the invention to have covered or 2 as taught by Lai in order to allow for a device with improved quantum efficiency and/or thermal stability, as disclosed by Lai.  
Thus, the combination of Huang and Lai discloses the claimed perovskite active layer between the cathode and the anode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0002759 A1 to D’Amico et al. discloses perovskite nanoparticles encapsulated in inorganic material such as SiO2 ([1278]) that can be used in photovoltaic cells ([1601]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence/Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721